Citation Nr: 1126660	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied service connection for hearing loss.  The Board subsequently remanded the issue back to the RO for further development in June 2010.  That development was completed and the case has been returned to the Board for a decision on the merits.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during active service.  

2.  The Veteran did not experience symptoms of chronic bilateral hearing loss during service or continuous symptoms of hearing loss since separation from service.  

3.  The Veteran's bilateral hearing loss did not manifest to a compensable degree within one year after separation from service.

4.  The Veteran's bilateral hearing loss is not causally or etiologically related to the noise exposure during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated April 2007 and March 2009 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in April 2007 prior to the initial unfavorable decision in June 2007.  In this case, the March 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.  

Although one of the notices did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in February 2011, thereby curing the defective timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in January 2007 and August 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, as well as the Veteran's history and complaints, and the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination reports are adequate to decide the claim of service connection.  Thus, the Board finds that additional examination or opinion is not necessary. 

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that he has hearing loss that began during service.  The Veteran reported noise exposure during basic training including M-16, M-60, and hand grenade use.  He also reported noise exposure when stationed in Germany as he drove forklifts and large equipment to change out tank engines and other heavy pieces of equipment.  

On the September 1971/June 1972 entrance report of medical history, the Veteran noted no hearing loss, although he did note ear trouble.  The examiner noted left and right ear surgery in the past, not considered disabling.  On the September 1971/June 1972 service entrance report of medical examination, the Veteran's ears and drums were noted as clinically normal.   The Veteran was afforded an audiological examination in conjunction with his entrance report of medical examination.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
15
10
10
15
15

On the May 1974 separation report of medical history, the Veteran noted no current problems with, or history of, hearing loss.  He did note ear trouble, which the examiner noted as otitis media EDTS.  The corresponding separation report of medical examination noted the Veteran's ears and drums as clinically normal.   At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
5
LEFT
5
5
5
15
15

The remainder of service treatment records are silent regarding any complaints, treatment, or diagnosis of bilateral hearing loss.  Therefore, the Board finds that the Veteran did not have chronic bilateral hearing loss during service or evidence of worsening of hearing during service.    

The Board also finds that the Veteran did not experience continuous symptoms of hearing loss from separation from service, nor had the Veteran's hearing loss manifested to a compensable degree within one year after separation from service.  This is shown in the August 1980 private audiometric evaluation, which revealed normal hearing acuity for VA purposes even six years after separation from service.  The August 1980 evaluation showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
--
25
LEFT
30
20
20
--
20

Although the Veteran has more recently claimed continuous symptoms since service, the Board finds his assertions not to be credible.  The Board notes that the Veteran first claimed onset of hearing loss during service in his January 2007 claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran's statements are also inconsistent with medical findings dated between separation from service and his first assertion that he has experienced hearing loss since service.  The normal findings post-service indicate that the Veteran's current statements are not credible regarding the onset of his symptoms.  

The Veteran was afforded a VA examination in January 2007.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
30
25
45
45
LEFT
--
40
65
75
75

Speech discrimination scores were 80 percent for the right ear and 56 percent for the left ear.  The findings met the requirements for bilateral hearing loss under 38 C.F.R. § 3.385.  The examiner, however, reviewed the claims file and found that hearing loss is not due to excessive noise exposure during service.  She based this opinion on the normal findings on the 1974 discharge audiogram.  

The Veteran was afforded another VA examination in August 2010.  The Veteran's claims file was reviewed by the examiner and the report includes a thorough history of noise exposure and medical treatment.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
50
50
70
LEFT
45
50
60
75
95

Speech discrimination scores were 92 percent for the right ear and 100 percent for the left ear.  

The August 2010 VA examiner opined that the Veteran's current hearing loss disability was less likely as not (less than 50/50 probability) permanently aggravated by noise exposure during military service.  He stated that he based his opinion on patient case history, claims file review, and configuration of the audiogram.  The examiner noted the Veteran's normal hearing bilaterally on entrance and separation examinations with no shift in pure tone thresholds, acknowledging absence of hearing loss during military service was noted.  The examiner also noted the Veteran's history of bilateral ear surgery prior to service, acknowledging the presence of ear disease prior to entrance into service.  The examiner specifically noted a December 1980 audiogram that showed normal hearing in the right ear and mild flat conductive hearing loss in the left ear.  Based on the above, the examiner determined that hearing loss is less likely as not permanently aggravated by acoustic trauma in service.  

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as decreased hearing acuity, which are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's hearing loss.  Two pertinent medical opinions in the file were provided by the VA examiners in January 2007 and August 2010, which tend to weigh against the Veteran's claim.  The examiners opined that it is not at least as likely as not that the Veteran's hearing loss is due to or aggravated by acoustic trauma during military service.  

The record contains one private opinion dated July 2005.  In that record, the examiner noted that the Veteran has bilateral tympanic membrane perforation associated with mixed hearing loss on the left and pure sensorineural hearing loss on the right.  The examiner opined that the sensorineural hearing loss could be the result of noise exposure.  The Board finds this opinion to be of little probative value because the examiner at no point related the Veteran's hearing loss to service, did not address when the Veteran's noise exposure may have taken place, and stated the opinion in very tentative language.  

The Board also finds that the use of the phrase "could be the result of" is so tentative, by its own terms, so as to be of very little probative value.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

The Board notes that the claims file contains numerous records showing treatment for ear trouble and audiogram testing.  None of the records shows that the Veteran's hearing loss began during service, manifested to a compensable degree within one year of service, or is causally or etiologically related to service.  As such, the Board will not address each individual audiogram in this decision.  

Based on an examination of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current bilateral hearing loss disability did not begin during service, did not manifest to a compensable degree within one year of service, and is 

not causally or etiologically related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and a claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


